Citation Nr: 1752194	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-34 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia and osteochondritis dissecans of the right knee.

2.  Entitlement to a compensable evaluation for left inguinal hernia.

3.  Entitlement to an initial compensable evaluation for scar on the anterior trunk associated with left inguinal hernia repair.  

4.  Entitlement to service connection for right inguinal hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1962 to August 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The Veteran testified before the Board at a June 2017 videoconference hearing; a transcript of the hearing is of record.  

The issues of entitlement to special monthly compensation for loss of use of a creative organ as secondary to left inguinal hernia and entitlement to an earlier effective date for an increased rating for left inguinal hernia.have been raised by the record in a September 2013 DRO Conference Brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

In an October 2015 statement the Veteran requested that his appeal be advanced on the docket due to homelessness.  In order to avoid further delay of the processing of the Veteran's case, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C. § 7017(a)(2)(C) (West 2012) and 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  First, the Veteran submitted two August 2014 forms authorizing VA to obtain private treatment records for "all conditions."  There is no evidence that VA followed up on these authorizations, therefore the Veteran should be given an opportunity to provide them (or authorize VA to obtain them) once more. 

Second, remand is necessary to obtain additional VA medical center (VAMC) records.  The Veteran testified at the June 2017 hearing that he had a VAMC knee appointment 6 or 8 months previous to the hearing.  The latest VAMC records associated with the claims file are dated December 2015.  Thus, the most recent VAMC records must be associated with the claims file.  In addition, the Veteran testified that he received VAMC treatment in Miami in 1985 or 1987.  These records are not associated with the file, and the AOJ should attempt to obtain them on remand.

Third, a VA examination is necessary.  For a condition such as the Veteran's right knee chondromalacia and osteochondritis dissecans, VA must provide an examination that meets the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), i.e. provide an examination that reports joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Because the March 2011 VA examination did not meet these requirements, an additional VA examination is required. 

Finally, a VA examination is necessary for the service-connection claim for right inguinal hernia.  The February 2012 VA examination that addresses secondary service connection lists the passage of 30 years between the occurrence of the left inguinal hernia and the right inguinal hernia.  The examination did not account for the Veteran's report of left inguinal hernia symptoms in 1985 or 1987, of which he testified at the June 2017 hearing.  Thus, an additional VA examination opinion is needed to address potential secondary service connection.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records that have not been associated with the claims file, to include treatment by [REDACTED] and Dr. [REDACTED] at Doral Medicine Associates, both beginning in January 2014.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Miami VAMC records from December 2015 to the present, as well as any available records from the period 1985 to 1987.

2.  Schedule the Veteran for a VA examination of the right knee.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected right knee chondromalacia and osteochondritis dissecans, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the right knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints.  The examination report must confirm that all such testing has been done and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, a clinician should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain, considering active and passive motion as well as weight-bearing and nonweight-bearing considerations.  This retrospective opinion should also include any paired joints.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Obtain a VA medical opinion.  Based on review of the record, a clinician should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's right inguinal hernia is proximately due to or aggravated (beyond its natural progression) by his service-connected left inguinal hernia.  The clinician should consider in the opinion the Veteran's hearing testimony regarding additional left inguinal hernia symptoms following surgery and in 1985 or 1987.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  If the clinician determines that an opinion may not be rendered without an examination, an in-person examination should be scheduled.

4.  Review the Veteran's record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated. If the benefits are not fully granted, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

